Citation Nr: 0706893	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-41 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Columbia, South Carolina


THE ISSUE

Entitlement to eligibility for enrollment in the Department 
of Veterans Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran reportedly had service from October 1965 to July 
1967, but verification of this service is not of record.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the VA Medical Center 
(VAMC) in Columbia, South Carolina.  In this decision, the 
VAMC determined that the veteran was in Priority Group 8 and 
denied him enrollment in the VA healthcare system.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 17.36 (2006), veteran claimants are 
broken down into eight priority groups in determining 
priority and eligibility for VA treatment.  The Secretary 
will determine which categories of veterans are eligible to 
be enrolled based on a specified priority.

Beginning January 17, 2003, VA will enroll all priority 
categories of veterans except that those veterans in Priority 
Group 8, who either were not in an enrolled status on January 
17, 2003 or who requested disenrollment after that date.  
These veterans are not eligible to be enrolled.  38 U.S.C.A. 
§§ 1710, 1721 (West 2002); 38 C.F.R. § 17.36(c)(2) (2006).

Under 38 C.F.R. § 17.36(d)(1) (2006), VA must provide a 
veteran requesting VA healthcare benefits with a VA Form 10-
10EZ (Application for Health Benefits) for completion.  
Section II of this form provides financial information to 
allow VA to evaluate a veteran's Priority Group status.

According to the provisions of 38 C.F.R. § 17.36(d)(6), VA 
must provide a claimant with notification of his enrollment 
status and to what priority group he was assigned.  See 38 
C.F.R. § 17.36(b).  This decision must be based on all 
evidence available to VA.  The notification of this decision 
must be done by letter, inform the claimant of VA's reasons 
and bases for its decision, and inform him of his appellate 
rights.  See also 38 C.F.R. § 17.36(d)(2), (4).

The current file before the Board is not adequate.  The 
actual claim for these benefits and the VAMC's 
response/decision of August 2005 are not of record.  There is 
no documentation that would verify his period of active 
service.  The Statement of the Case (SOC) indicates that the 
veteran is not service-connected for any disability.  
However, there are no records on which the Board can verify 
that this is true.  The VAMC has denied the veteran VA 
healthcare on the bases that his application was received on 
August 5, 2005, and that he is a nonservice-connected veteran 
whose income placed him in Priority Group 8g.  

In addition, the Board notes that the statement of the case 
indicates that the veteran has a representative, but the 
power of attorney is not associated with the claims folder.  

As the current records before the Board are substantially 
incomplete, remand is in order to provide the notification 
and documentation required for an equitable determination of 
this case.

Additionally, the veteran has indicated that he is no longer 
employed, and current medical evidence indicates that he has 
been diagnosed with prostate cancer.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the VAMC for action as 
follows:

1.  Verify or otherwise document valid 
service, and associate it with the file.

2.  Associate the documentation as to the 
veteran's representative with the file.

3.  Associate with the file a copy of the 
veteran's original claim for enrollment 
in the VA healthcare system and the 
VAMC's August 2005 decision that denied 
this issue.

4.  Request updated financial 
information from the veteran, 
including annual income information, 
on the requisite forms.  If such 
updated information is already on file 
at the VAMC, copies of such forms 
should be added to the file.  

5.  Thereafter, the VAMC should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the 
claim is denied, provide the veteran a 
supplemental statement of the case and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



